Citation Nr: 0400301	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
fracture at L4-L5/S1.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for degenerative joint 
disease of both knees.

4.  Entitlement  to service connection for bilateral foot 
disorder.

5.  Entitlement to service connection for bilateral hip 
disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to additional pension benefits, to include 
special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.O.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating actions by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  In a March 1998 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back injury.  The veteran filed a timely notice of 
disagreement (NOD).  The RO readjudicated the claim of 
entitlement to service connection for a low back injury and 
continued denial of the claim in April 1999, September 1999 
and February 2000.  In the February 2000 rating decision, the 
veteran's low back disorder was re-characterized as residuals 
of fracture of the spine at L4-L5/S1.  A statement of the 
case (SOC) which continued the denial of the claim was issued 
in February 2002.  The veteran filed a substantive appeal in 
March 2002, thereby perfecting his appeal.  Personal hearings 
before a Decision Review Officer (DRO) at the RO were 
conducted in January 1999 and July 2002 on the issue of 
service connection for a low back disorder; copies of those 
transcripts are contained in the claims file.  A supplemental 
statement of the case (SSOC) was issued in August 2002.  This 
issue is further addressed in the remand portion of the 
present decision.

The claim of entitlement to service connection for malaria 
was denied by rating decision in February 2000.  The veteran 
filed a timely notice of disagreement in March 2000.  An SOC 
was issued in February 2002.  A substantive appeal was filed 
in March 2002.  The veteran also proffered oral testimony on 
this issue at the July 2002 hearing.

The claims of entitlement to service connection for 
degenerative joint disease of both knees, bilateral foot and 
hip disorders, and headaches were denied by rating decision 
in June 2001.  In his March 2002 substantive appeal the 
veteran indicated that the RO incorrectly decided his claims 
associated with pinched nerve, headaches, loss of appetite, 
loss of eyesight, and scoliosis in the hip, inability to 
walk, constant pain and acute swelling in his neck and 
ankles.  The Board has construed the veteran's statement as 
an NOD as to the issues in the June 2001 rating decision.  
The veteran has not been issued an SOC on those issues.  
Where an SOC has not been provided following the timely 
filing of an NOD, a remand to the RO is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are 
further addressed in the remand portion of this decision.

In August 2000 the veteran filed a claim requesting 
additional pension benefits.  By letter dated in December 
2000 the RO informed him that his claim was denied because he 
had failed to send necessary medical evidence.  The veteran 
filed a timely NOD with that determination.  There as been no 
SOC issued on this matter.  However, in September 2002, the 
RO issued a rating decision, which denied entitlement to 
special monthly pension.  Subsequently, the RO construed 
correspondence from the veteran, which was received in 
September 2002, as an NOD as to the 2002 determination.  The 
RO notified the veteran in a November 2002 letter that his 
NOD with regard to the denial of entitlement to special 
monthly pension had been accepted, and that he would receive 
either an award notification or an SOC.  It appears that 
neither an award letter nor an SOC has been issued.  In 
addition, clarification of the grounds for the veteran's 
claim for additional pension benefits needs to be 
articulated; that is, is he requesting additional pension 
benefits due to a change in his income or an increase in his 
medical expenditures, or is he requesting aid and attendance 
and/or housebound benefits.  For the above reasons, the Board 
is remanding both issues regarding the veteran's claim for 
additional pension benefits, which is further discussed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  Malaria was not shown in service.

2.  There is no post-service medical evidence that the 
veteran had or currently has malaria.

3.  There is no competent medical evidence of a link between 
a claimed disease of malaria and service.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed an informal claim for service connection 
for malaria in October 1999.  A review of his service medical 
records shows no findings of any complaints, no treatment, 
and no diagnosis of malaria or any of the underlying symptoms 
which might be associated with such a disease.  In fact, on 
his separation examination report in January 1947, "no 
malaria" was noted.

In a written statement by the veteran received by the RO in 
June 1998, he noted that in 1946 he had suffered a malaria 
relapse, while in the Philippine Islands.  In a written 
statement received by the RO in October 1998, the veteran 
again noted that he had contracted malaria during service.  
At the time he filed his claim for service connection, he 
contended that in 1947 he was stricken with malaria and was 
hospitalized for malaria and back injuries.

In February 2000 the RO denied his claim for service 
connection for malaria, on the basis that there was no record 
of treatment in service.  

At his personal hearing in July 2002, the veteran testified 
that he was never treated for malaria in service.  He stated 
that he had suffered from a high fever two or three times 
while he was in the service.  He stated that he still had 
high fevers "every now and then."  He stated that he had 
never been diagnosed with malaria.  Hearing Transcript (Tr.), 
p. 8.  

The record is devoid of any post-service medical records 
which show any treatment or diagnosis of malaria.

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part on other grounds, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in the Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussions in the 
February 2002 SOC, and the August 2002 SSOC of the applicable 
law and reasons for the denial of his claim.  He has been 
informed, therefore, of what the evidence needs to show in 
order for his claim to be granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
in the file which establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, all available service medical records have 
been obtained.  The RO also obtained the veteran's private 
treatment records as well as outpatient treatment records 
from VA.  

Moreover, the Board notes that the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
5103A(d) (West 2002).  The Board acknowledges that the 
veteran has not been given a VA examination to specifically 
determine whether there is a relationship between his 
military service and his claimed malaria.  In this regard, 
there are no service medical records showing the veteran had 
malaria on active duty (the separation examination report 
showed that no malaria was present), nor is there evidence, 
or even an allegation, of malaria within one year after 
separation.  Furthermore, the veteran testified under oath 
that he had not been diagnosed with malaria, and there is no 
medical evidence in the record of a diagnosis of malaria.

Since the evidence currently of record does not link malaria 
to service and does not show a diagnosis of malaria at any 
time, and there is no reasonable possibility that an 
examination would aid in substantiating the veteran's claim, 
there is no duty to assist the veteran by providing him with 
a medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003).

Furthermore, in correspondence from the RO dated in March 
2001, and in the August 2002 SSOC, the veteran was advised of 
the provisions of the VCAA.  The March 2001 letter advised 
the veteran of what evidence is necessary to establish 
entitlement, what information or evidence VA still needed, 
what he could do to help with his claim, and what had been 
done to help with his claim.  He was also informed that VA 
would assist him by requesting records in the custody of 
military authorities or Federal agencies.  Therefore, VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim, and of who is 
responsible for producing evidence.  The Board notes that a 
letter dated in November 1999 was sent to the veteran 
requesting medical evidence regarding his claim for service 
connection for malaria, and there has been no reply to that 
request for evidence.

The Board notes that, in a recent decision, the Federal 
Circuit invalidated a 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  That 
regulation is inoperative in this instance, as the notice 
provided to the veteran and his representative have accorded 
him ample time for responses, since the initial notice was 
sent to him in March 2001.  In fact, in August 2002 the 
veteran requested expedited submission of his appeal to the 
Board, and indicated that he had no additional evidence to 
furnish.  In any event, a recently enacted statute, Public 
Law No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. §§ 5102, 5103), has 
essentially reversed the holding in the PVA case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran, to the extent possible, in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
malaria.  He reports having malaria in the military in 1946 
or 1947.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection may be granted for certain 
chronic disabilities, such as malaria, if such disorder is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for malaria.  In essence, we believe that the 
evidence of record demonstrates that a chronic disorder was 
not incurred in active military service.

The Board notes that service medical records from the 
veteran's period of active duty are entirely negative for any 
complaints or findings regarding malaria.  As noted above, 
"no malaria" was noted in his separation examination 
report.  Although the veteran has contended that he had 
malaria in service in 1946 or 1947, he testified at his 
personal hearing that he had not been treated for malaria 
while in the service.  Furthermore, there are no post-service 
medical records that show any complaints, treatment, or 
diagnosis of malaria.  The veteran testified at his personal 
hearing that he had never been diagnosed with malaria.  He 
testified only that he had on occasion experienced high 
fever.  Consequently, there is no competent evidence of 
record that establishes a link between the claimed malaria 
and the veteran's period of service.  

The Board reiterates that the Court has held that, to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence of a relationship between the claimed 
in-service disorder and the current claimed disorder.  See 
Hickson, supra.  In this case, the record is devoid of a 
diagnosis of malaria from competent medical authority, 
therefore no current disability can be established.  In 
addition, there is no medical evidence of any possible link 
between the claimed disorder and service.

Further, the Court has also held that Congress specifically 
limited entitlement to service-connected disability benefits 
to cases where there is a current disability.  "In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer, supra at 225.

In essence, the veteran has not submitted a current medical 
diagnosis of malaria, or a qualified medical opinion linking 
the claimed disorder to service.  The only support for this 
claim is found in his own statements. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced fever or other symptoms associated 
with malaria.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that any such symptoms are the result of 
malaria that may have originated in service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Here, the medical evidence 
secured in the claims file by VA shows no current disease of 
malaria.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for malaria.  The 
benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to service connection for malaria is denied.

REMAND

The Board finds that the issues of entitlement to service 
connection for fracture of the spine at L4-L5/S1, 
degenerative joint disease of both knees, a bilateral foot 
disorder, a bilateral hip disorder, headaches, and 
entitlement to additional pension benefits, including special 
monthly pension, require further development and are 
therefore remanded.

As noted above, in November 2000, the President signed into 
law the VCAA, which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  Therefore, the Board 
must remand for any additional evidentiary development deemed 
necessary.

Although the RO has provided the veteran with a VCAA notice 
letter, in March 2001, the Board finds that additional 
development is needed, as set forth below.  Moreover, with 
regard to the issue of entitlement to additional pension 
benefits to include special monthly pension, the record 
reflects that the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA; nor does the record reflect that the RO 
issued an evidence development letter consistent with the 
notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, requires 
the RO to inform a claimant as to which evidence VA will 
provide and which evidence the claimant is to provide, and 
requires remand where the RO failed to do so before 
transferring the case to the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of recent decisions.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio).  

In addition, as noted above, the Board construes the 
veteran's statement in a March 2002 substantive appeal (VA 
Form 9) to be a notice of disagreement with the June 2001 
rating decision wherein service connection for degenerative 
joint disease of both knees, bilateral foot disorder, 
bilateral hip disorder and headaches were denied.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000).  An SOC has not 
been issued with regard to these matters.  Where an SOC has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO is required 
by Court precedent.  Manlincon v. West, supra.

Furthermore, the veteran filed a notice of disagreement with 
the RO's determination that denied additional pension 
benefits.  Also, the RO informed the veteran, after receiving 
his NOD as to the RO's decision on the claim of entitlement 
to a special monthly pension, that an SOC would be issued if 
his claim were not awarded.  An SOC has not been issued with 
regard to these matters and, pursuant to Manlincon, supra, 
the case must be remanded.

With regard to the issue of entitlement to service connection 
for a low back disorder, in 1997 the veteran informed the RO 
on VA Form 21-4142 (JF) (Authorization and Consent to Release 
Information to VA) that he had been treated for injuries to 
his back, which he received in 1946, by Dr. Boulier of Anson, 
Texas, who is now deceased, and by Dr. Griffin of Midland, 
Texas in 1951.  In other correspondence the veteran indicated 
that he had received treatment for his back from Drs. Cooper, 
Moss, and Lather [sic.] of Midland, Texas.  It does not 
appear that the RO has attempted to contact any of these 
health care providers to obtain the veteran's medical 
records.  The RO should contact these health care providers 
and attempt to obtain any available records they may have 
concerning treatment of the veteran's claimed back disorder.  
Since Dr. Boulier is deceased, the RO should ascertain 
whether the veteran's medical records have been preserved.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claims.  

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and other relevant 
authority.  

3.  The RO should provide the veteran a 
statement of the case on the issues of 
entitlement to service connection for 
degenerative joint disease of both knees, 
bilateral foot disorder, bilateral hip 
disorder, headaches, and entitlement to 
additional pension benefits to include 
special monthly pension.  The veteran 
should be provided all appropriate laws 
and regulations pertinent to these 
issues, and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal. 

4.  The RO should contact the veteran for 
more detailed and exact information in 
order to contact Drs. Griffin, Cooper and 
Lather of Midland, Texas, concerning 
treatment of the veteran.  The RO should 
also inquire about the status of the 
veteran's records previously held by Dr. 
Boulier, who is now deceased.

5.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed, consistent 
with pertinent judicial precedents and 
legislative enactments.

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2002 SOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



